        Case: 3:19-cv-00275-SA-JMV Doc #: 52 Filed: 09/18/20 1 of 2 PageID #: 175




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

TRACY FUENTES                                                                    PLAINTIFF

v.                                                     CASE NO. 3:19-CV-00275-SA-JMV

ULTA SALON, COSMETICS, AND
FRAGRANCE, INC. d/b/a ULTA BEAUTY                                              DEFENDANT


                        AGREED ORDER GRANTING, IN PART,
                        PLAINTIFF’S MOTION FOR SANCTIONS

         This matter comes before the court upon Plaintiff Tracy Fuentes’ Motion for

Sanctions in connection with the scheduling of depositions in this matter. The Parties

have, following Plaintiff’s filing of the Motion, conferred regarding the issues raised by the

motion and reached an agreement to resolve those issues without court intervention.

Based on the agreement of the parties and counsel, it appears to the Court that Ulta is

not at fault and is not and shall not be responsible for paying any attorneys’ fees or

sanctions and that Defendant’s counsel has agreed and shall pay to Plaintiff’s counsel,

on or before September 30, 2020, $1,100 in satisfaction of Plaintiff’s request for attorneys’

fees.

         So ORDERED on this the 18th day of September, 2020.



                                                  /s/ Jane M. Virden____________
                                                  Jane M. Virden
                                                  United States Magistrate Judge

Approved for entry:


/s/ S. Ray Hill, III
S. Ray Hill, III (MS Bar No. 100088)
     Case: 3:19-cv-00275-SA-JMV Doc #: 52 Filed: 09/18/20 2 of 2 PageID #: 176




David D. O’Donnell (MS Bar No. 3912)
Clayton O’Donnell, PLLC
P.O. Drawer 676
Oxford, MS 38655
Telephone: (662) 234-0900
Email: rhill@claytonodonnell.com

Counsel for Plaintiff Tracy Fuentes


/s/ Matthew G. Gallagher
Matthew G. Gallagher (MS Bar No. 103159)
Littler Mendelson, P.C.
3725 Champion Hills Drive, Suite 3000
Memphis, TN 38125
Telephone: (901) 795-6695
Email: mgallagher@littler.com

Counsel for Defendant Ulta Salon,
Cosmetics, and Fragrance, Inc.
d/b/a Ulta Beauty




                                        2
